internal_revenue_service number release date cc el ct-105672-00 uiln date memorandum for district_counsel from barry j finkelstein assistant chief_counsel criminal tax search warrant request for subject this responds to the above referenced search warrant request submitted to our office on by district_counsel because the target of the investigation is to a certain degree a representative of the the office of the assistant chief_counsel criminal tax is required to review the search warrant application and recommend whether it should be referred to the tax_division department of justice for final approval see ccdm upon reviewing the application we conclude there are no significant policy considerations which would prevent your office from forwarding the matter to the tax_division accordingly we are returning the search warrant package to your office subject_to your decision to seek final approval from the tax_division facts the search warrant is sought in connection with an ongoing criminal investigation of and the subchapter_s_corporation he controls for possible violations of sec_7201 and sec_7206 and u s c sec_371 for the years through the premises to be searched are s corporate offices located at the offices of a business operated by located at and a condominium unit located at the items to be seized include all property that constitutes instrumentalities fruits or evidence of the commission of tax offenses the affidavit alleges has made extensive net_worth acquisitions and or personal expenditures during the years at issue which are inconsistent with his reported income moreover the affidavit although the affidavit for the search warrant states is under criminal investigation for the years through technically individual return as well as cc el ct-105672-00 alleges has conspired with various employees of the businesses he controls through to divert corporate cash receipts as well as bartered income and assets to his own personal_use is an which several in the area its largest is and appears in the majority of income is generated through the sale of to individuals and by selling to business clients is a subchapter_s_corporation owned primarily by with a minority interest owned by in and reported gross_receipts of dollar_figure dollar_figure and dollar_figure respectively for the same years reported earnings_of dollar_figure dollar_figure and dollar_figure respectively with corresponding tax_liabilities of dollar_figure dollar_figure and dollar_figure the search warrant affidavit is based primarily on information obtained from two confidential informants each of whom were the first informant identified as was the from approximately through because of his high ranking position he was able to gain of corporate structure and business activities and practices morever he became familiar with the as well as its for the years through the second informant was in the for years leaving the in to start his own business has corroborated many of the allegations made by as to the questionable business practices of and most significantly the location of the corporate sales gross_receipts and accounting_records necessary to establish diversion of corporate cash receipts and under reporting of corporate income the informants describe in detail a system whereby would directly receive weekly cash payments from various businesses and individuals in the area in return for and other controlled and would personally drive to the businesses and pick up the cash payments he would then cause sales records to either reflect no charge for the or a specific dollar amount to be charged for the however the accounting_records would not reflect the income received by nor would his individual tax returns asserts that at a minimum receives dollar_figure of unreported income per week and has been operating in this fashion for the past years moreover the informants describe instances where they were specifically directed by to from business for had been paid directly either in the form of cash free meals or through the provision of other products and services such as automobiles home cc el ct-105672-00 furnishings and office supplies none of these items were reported as income to discussion after reviewing the search warrant application we do not believe the traditional policy considerations concerning protecting the privacy interests of representatives of the are present in this case although and are in the business of various the records sought are not those of which might contain information the records sought are business records which reflect its gross_sales and receipts the manner in which conducts its accounting as well as its reporting of income for tax purposes essentially this case concerns a business owner skimming from gross_receipts and failing to report that income from a substantive standpoint we believe the affidavit in support of the search warrant clearly establishes probable cause to believe the alleged violations of title and title_26 have occurred moreover the detailed and corroborated information provided by the two confidential informants sets forth a sufficient factual predicate to establish probable cause to believe the records books and computer equipment sought are located on the premises to be searched and are likely to contain evidence of the crimes alleged to have been committed initially we were concerned that a staleness issue might arise due to the fact that the two informants had not been since causing their information to be over old however the recently monitored consensual telephonic conversation between and which occurred on bolsters the fact that is actively evading his income_tax reporting requirements additionally no other evidence has been developed to date which would undermine the credibility of the informants or question the detail of the information they have provided therefore we are returning the search warrant package to your office subject_to your decision to seek final approval from the tax_division should further assistance be required please feel free to contact chris monica of the criminal tax_division on attachment
